Citation Nr: 1705570	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  06-23 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to a disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period prior to September 26, 2009.

2. Entitlement to a disability evaluation in excess of 50 percent for PTSD for the period between September 26, 2009 and December 29, 2009.

3. Entitlement to an effective date prior to December 29, 2009, for the award of a total rating for compensation purposes based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	M. Royle, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1970 to April 1972.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision in which the Appeals Management Center (AMC) granted service connection for PTSD and assigned a 30 percent evaluation for the period from December 20, 2002 to September 25, 2009, a 50 percent evaluation for the period from September 26, 2009 to December 29, 2009, and a 70 percent evaluation for the period on and after December 29, 2009.  In November 2012, the RO, in pertinent part, granted TDIU effective December 29, 2009.

In August 2015, the Veteran was informed that the Veterans Law Judge who had conducted his May 2007 Board hearing on the issue of entitlement to service connection for PTSD had retired and therefore he had the right to an additional hearing before a different Veterans Law Judge.  In August 2015, the Veteran indicated that he did not want an additional Board hearing.

In November 2015, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 




The issue of entitlement to TDIU prior to July 6, 2004 being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to July 6, 2004 the Veteran's PTSD manifest with symptoms including depression, irritability, and sleep problems including nightmares, causing occupational and social impairment with reduced reliability and productivity.

2. From July 6, 2004 to December 29, 2009 the Veteran's PTSD manifest with symptoms including intrusive thoughts, flashbacks, irritability, hypervigilance, panic attacks, and sleep problems including nightmares, causing occupational and social impairment with deficiencies in most areas.

3. The Veteran has been unemployable as a result of his PTSD as of July 6, 2004. 


CONCLUSIONS OF LAW

1. The criteria for a rating of 50 percent, but no greater, for PTSD have been met prior to July 6, 2004.

2. The criteria for a rating of 70 percent, but no greater, for PTSD have been met from July 6, 2004 to December 29, 2009.

3. The criteria for entitlement to TDIU were met as of July 6, 2004.  38 U.S.C.A. § 1155, 5110 (West 2015); 38 C.F.R. §§ 3.400, 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to a Higher Rating for PTSD

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102. 

The Veteran's PTSD is currently evaluated as 30 percent disabling from December 20, 2002 to September 26, 2009 and 50 percent disabling from September 26, 2009 to December 29, 2009, under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  

A 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV) contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b). 

In this case, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor. 

The Board finds that giving the Veteran the benefit of the doubt he is entitled to a 50 percent rating prior to July 6, 2004 and a 70 percent rating from July 6, 2004 to December 29, 2009.

VA treatment records reflect that in October 2003 the Veteran was referred for one-on-one therapy rather than group therapy.  The Veteran reported problems with a sad mood over the past two years with a significant improvement since returning from vacation and working on things with his spouse.  He reported low energy, poor motivation, trouble sleeping, poor appetite, irritability with yelling, and excessive worry, nightmares five times a week, difficulty making friends, a loss of respect for authority, and an inability to tolerate crowds, traffic, and loud noises.  The examiner found him to be oriented, cooperative, with normal speech, normal and coherent thought process, content, and association, and an affect congruent with mood.  A GAF of 54 was assigned.

Treatment records for the remainder of 2003 and 2004 reflect the Veteran continued to report a feeling of insecurity, problems with temper, obsessive thinking about war and politics, and paranoia.  The Veteran also reported positive changes with an October 2003 treatment note indicating that his mood and affect looked brighter.  A March 2004 noted the Veteran had a "[b]right presentation, the best ever" and that he reported a good recent vacation with the exception of one nightmare that caused him to wake up in a rage.  He indicated that he felt better overall with almost daily running, a good relationship with his wife and no paranoia and no depressive feelings other than when triggered by the news, which he tried to avoid.

The Board finds that the evidence reflects that the Veteran's condition most closely approximated the criteria for a 50 percent rating, which contemplates occupational and social impairment with reduced reliability and productivity.  The Board does not find that a higher, 70 percent rating, is warranted prior to July 6, 2004.

Overall, the nature and severity of the Veteran's symptoms support a 50 percent rating, but no higher.  The evidence reflects that the Veteran reporting quitting his job in 2002 after reporting concentration problems at work due to his PTSD and the need to care for his spouse who was dealing with her own mental illness.  The evidence indicates that he and his spouse took several vacations between 2002 and 2004, including to Canada and Mexico, which he reported to be positive experiences.  Overall, the Board finds that the Veteran's overall functioning prior to July 6, 2004 was greater than that contemplated by a 70 percent rating.  

Also, the Veteran's GAF score of 54 in October 2003 represents moderate symptoms or moderate difficulty in social, occupational, or school functioning, supporting a 50 percent, but not a higher rating.

The Board notes that a private psychologist reviewed the Veteran's claims file in November 2011 and opined that the Veteran's impairment has caused occupational and social impairments with deficiencies in most areas since 2001.  The Board has reviewed all the same records cited by the psychologist, which notably primarily discuss records from July 2004 forward, but does not find that the record supports occupational and social impairment with deficiencies in most areas, the criteria for a 70 percent rating, prior to July 6, 2004.  The Board has considered the opinion of the private psychologist but must make its own determination as to whether the criteria are met.

The Board finds that the evidence first reflects a worsening of the Veteran's condition, supporting a 70 percent rating as of July 6, 2004 when he was evaluated by a VA psychiatrist to assist in choosing appropriate antidepressant therapy.  The Board acknowledges that it is certainly possible that the symptoms the Veteran reported at the evaluation have existed prior to the evaluation.  However, the Board finds that the day of the evaluation is the earliest date on which it is factually ascertainable that an increase in the Veteran's PTSD symptoms had occurred.  Records prior to that examination do not suggest such a severity of symptoms.  For example, as recently as March 2004 the Veteran reported a good experience on a vacation to another country with the exception of a single nightmare.  At his December 2009 VA examination the Veteran reported he used to travel, but in recent years had limited traveling due to his discomfort of being around people.  Therefore, the Board finds that July 6, 2004 is the proper effective date for the staged 70 percent rating.

At the July 6, 2004 evaluation the Veteran reported he was having nightmares five times a week, intrusive thoughts most days, intermittent flashbacks, intermittent irritability with anger episodes with physical violence over the past few months, hypervigilance, increased startle response, sleep difficulty, decreased concentration, social isolation, intermittent tearful episodes, difficulty making decisions depending on his mood, and panic attacks for 5 to 10 minutes several times a day.  He was assigned a GAF of 45.

VA treatment records reflect that he continued to regularly be assigned a GAF of 45 from July 2004 forward through the relevant period on appeal.  A GAF of 45 represents serious or any serious impairment in social, occupational, or school functioning.  The record does include some higher GAF scores from non-treatment providers.  Specifically, he was assigned a GAF of 60 at his VA compensation and pension examination in May 2005.  On a private evaluation conducted in April 2007 in connection with his Social Security disability claim he was assigned a GAF of 75.  On a private PTSD evaluation in August 2007 he was assigned a GAF of 53.  On VA compensation and pension examination in September 2009 he was assigned a GAF of 55.  The Board finds the GAF scores of the Veteran's treating providers particularly probative as the Veteran has sought mental health treatment at the VA over the course of many years, providing regular updates as to the nature and severity of his symptoms and developing a long-standing treating relationship with the VA medical providers.

Even at his May 2005 and September 2009 VA examinations and on examination in April 2007 and August 2007 the Veteran reported PTSD symptoms similar to those reflected in his treatment records.  The Board finds that giving him the benefit of the doubt, the record reflects a 70 percent evaluation, but no greater, as of July 6, 2004, the earliest date on which the record reflects a worsening of his symptoms.

The Board further finds that a higher, 100 percent rating, is not warranted as the nature and severity of the Veteran's symptoms and their functional impact are contemplated by the 70 percent rating assigned.  For his condition to more closely approximate the criteria of a 100 percent rating he must have total occupational and social impairment due to his PTSD.  The Board finds that the record does not reflect such total impairment.  Specifically, the Veteran has maintained a marriage throughout the period on appeal, demonstrating an ability to work things out with his spouse even when they have had difficulties.  In a June 2008 statement he endorsed having a few friends, although he reported only seeing them at his house.  

Although he once reported his spouse reminds him to bathe, the record does not reflect the Veteran has been unable to perform activities of daily living.  His treatment records and examination reports regularly report adequate grooming and attire.  He has further always been found to be oriented on examination without any severe memory loss noted.  His thought process has at times been noted to be circumstantial, but has also been noted to be redirectable and other times noted to be sequential and logical.  The Veteran has reported irritability and anger and one physical altercation with his wife in 2005, but the record does not indicate he is a persistent danger to others.   

The November 2011 private psychologist's report also supports a 70 percent rating.  After a review of the Veteran's claims file, the private psychologist opined that the Veteran has had very significant occupational and social impairments with deficiencies in most areas since 2001.
	
Overall, the Board finds that the Veteran's functioning is greater than that contemplated by a 100 percent rating.

Therefore, the Board finds that Veteran is entitled to a 50 percent rating prior to July 6, 2004 and a 70 percent rating thereafter.

The Board has considered whether referral for extraschedular consideration is warranted for the increased rating claim for PTSD.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that, for the entire increased rating period, the symptomatology and social and occupational impairment caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, for the period on appeal, the Veteran's PTSD has been manifested by such symptoms as: depression, irritability, sleep problems including nightmares, intrusive thoughts, flashbacks, hypervigilance, and panic attacks.

These symptoms or social and occupational impairments are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 

Entitlement to an Earlier Effective Date for TDIU

The Veteran contends he is entitled to an effective date prior to December 29, 2009 for entitlement to TDIU.

VA regulations allow for the assignment of a total disability rating based on individual unemployability (TDIU) when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).

In general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation therefore apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  

As the Board has found the Veteran is entitled to a 70 percent rating for PTSD effective July 6, 2004, that is the date on which the Veteran meets the percentage requirements for a schedular TDIU.  The Board finds that giving the Veteran the benefit of the doubt the evidence also shows that the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities as of that date.

On his application for TDIU the Veteran reported he had worked in accounting since 1989, working for five different companies over the years, the last one of which he began working for in 2000.

The Veteran has reported that he quit working in January 2002.  While an October 2003 mental health treatment record indicates that the Veteran reported he resigned to take care of his wife and because the job was very stressful and he was beginning to make errors, other records indicate that the Veteran attributed his departure solely on his increase in PTSD symptoms after the terrorist attack on September 11, 2001 that caused him difficulties in performing his job.

In a May 2007 statement a co-worker of the Veteran stated that he had known the Veteran off and on for the past 20 years during periodic employment at the same company.  He reported the Veteran made few mistakes until after September 11, 2001.  At that point the Veteran became irritable and had trouble completing his work correctly, including miscalculating paychecks and having trouble closing the books for October.  The former co-worker reported that when he approached the Veteran about the change the Veteran informed him he had been having nightmares and flashbacks of Vietnam since September 11, 2001.  The co-worker reported the Veteran quit shortly thereafter citing personal reasons.

Accordingly, giving the Veteran the benefit of the doubt, the Board finds that an effective date of July 6, 2004 for TDIU is warranted.  The question of entitlement to an effective date earlier than July 6, 2004 is considered in the remand section below.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The claim for a higher initial rating arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in May 2014, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in May 2005, September 2009, and December 2009.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The Board finds the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A 50 percent rating, but no greater, is granted prior to July 6, 2004.

A 70 percent rating, but no greater is granted from July 6, 2004 to December 29, 2009.

Entitlement to an effective date of July 6, 2004 for the assignment of a TDIU is granted. 


REMAND

The Veteran has argued he is entitled to an effective date of December 20, 2002 for the assignment of a TDIU.

The Veteran did not meet the requisite disability rating requirements for the Board to assign an earlier effective date for a TDIU on a schedular basis prior to July 6, 2004, and the Board does not have jurisdiction to grant TDIU on an extraschedular basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2014); see 38 C.F.R. § 4.16 (a) (2016).

There is sufficient evidence to warrant referral of the Veteran's TDIU claim to the Director of Compensation and Pension (C&P) Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. Refer the issue of entitlement to a TDIU earlier than July 6, 2004, to VA's Director of C&P Service for adjudication in accordance with 38 C.F.R. § 4.16 (b).

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


